Citation Nr: 1510875	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  12-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent from March 4, 2010, to October 7, 2010, and in excess of 10 percent thereafter for coronary artery disease, status post myocardial infarction with cardiac catheterization and coronary stenting (CAD).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Regional Office (RO) in Columbia, South Carolina, which granted service connection for CAD and assigned a 30 percent disability evaluation, effective March 4, 2010, and a decreased evaluation of 10 percent, effective October 7, 2010. 

The Board notes that, in addition to the physical claims file, this case contains evidence on "Virtual VA" and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

In September 2013 the Veteran appeared at a Central Office hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is contained in Virtual VA.  At the hearing the Board received additional pertinent evidence which was not initially considered by the RO.  The evidence was accompanied by a written waiver of the Veteran's right to have the evidence initially considered by the RO.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Accordingly, the issue of entitlement to SMC is also on appeal before the Board as reflected on the title page.

The issue of entitlement to an earlier effective date under Nehmer v. United States Veterans Administration has been raised by the record in the September 2013 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  From March 4, 2010, to October 7, 2010, the evidence of record demonstrates that the Veteran's CAD was not manifested by congestive heart failure; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. 

2.  From October 7, 2010, to June 13, 2011, the evidence of record demonstrates that the Veteran's CAD was not manifested by a workload of greater than 5 METs, but not greater than 7 METs, resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

3.  Since June 13, 2011, the evidence of record demonstrates that the Veteran's CAD is manifested by a workload of 3 METs or less resulting in dyspnea, fatigue, angina, and dizziness. 

4.  VA established the Veteran's entitlement to a total disability rating on the basis of individual unemployability (TDIU) due solely to his service-connected posttraumatic stress disorder (PTSD), effective May 21, 1996.
 
5.  Service connection is in effect for CAD which, by this decision, is granted a 100 percent disability rating, effective June 13, 2011.


CONCLUSIONS OF LAW

1.  For the period from March 4, 2010, to October 7, 2010, the criteria for an initial evaluation in excess of 30 percent are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2013).

2.  For the period from October 7, 2010, to June 13, 2011, the criteria for an evaluation in excess of 10 percent are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2013).

3.  Since June 13, 2011, the criteria for an evaluation of 100 percent are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.104, Diagnostic Codes 7005, 7010, 7011, 7015, 7018 (2013).

4.  The criteria for special monthly compensation at the housebound rate, effective June 13, 2011, have been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for CAD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in 2012; the Veteran has not argued, and the record does not reflect, that the examination was inadequate for rating purposes.  Neither does the record reflect that there is a worsening of symptoms not reflected in the most recent treatment records submitted by the Veteran.  Therefore, the examination is adequate.

The Board acknowledges that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ who presided over the appellant's hearing effectively complied with Bryant's directives by noting the issue on appeal.  Moreover, the Veteran has not contended, and the evidence does not otherwise show, that the undersigned VLJ committed prejudicial error, either by failing to adequately apprise the Veteran of the issue presented or by neglecting to suggest the submission of helpful evidence that may otherwise have been overlooked.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.103(c) (2); Bryant.  On the contrary, the hearing transcript reflects that the VLJ identified pertinent facts and laws underlying the appeal.  She also elicited testimony from the Veteran regarding the nature and severity of his CAD.  Furthermore, there is no indication that the Veteran was otherwise denied due process during the course of his hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and, thus, the Board can adjudicate the appellant's claim based on the current record.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Applicable Law and Regulations, and Factual Background

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2.  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's CAD is currently rated under Diagnostic Code 7005 (arteriosclerotic heart disease (coronary artery disease)).

Under Diagnostic Code 7005, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.  A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

By way of procedural history, the Veteran submitted an original claim for service connection for ischemic heart disease in March 2010.  As noted above, a November 2010 rating decision granted service connection for CAD and assigned a 30 percent disability evaluation, effective March 4, 2010, and a decreased evaluation of 10 percent, effective October 7, 2010. 

Private treatment records show cardiac catheterization in June 2009, which revealed severe obstructive CAD with left ventricular ejection fraction of 40 percent (prior to the establishment of service connection).  Drug eluting stents were placed in the heart.  The Veteran was prescribed Aspirin, Plavix, and Cilostazol for treatment. 

VA treatment records show that in September 2009 the Veteran reported to the emergency room with chest pains.  X-ray showed a normal heart size.  Chest pains were determined to be noncardiac in nature.  The Veteran underwent cardiac rehabilitation through September 2009 for myocardial infarction. 

VA treatment records in February 2010 show that the Veteran reported working out and lifting light weights three days a week, occasionally experiencing lightheadedness, and watching his diet.  Physical examination revealed a normal heart with no edema.  CAD was noted to be stable with no changes in medications. 

VA treatment records in March 2010 show complaints of chest pain.  The chest pain was determined to be musculoskeletal and not cardiac.  The Veteran had a normal electrocardiogram (ECG). 

The Veteran was afforded a VA examination in April 2010 in which he reported taking Aspirin, Metoprolol, Nitroglycerin, and Plavix to treat his heart condition. He reported experiencing constant chest pains that were substernal in nature, shortness of breath, diaphoresis, lower extremity edema, and heart palpations but no nausea.  The Veteran reported an inability to walk more than 20 to 25 minutes and that he had to avoid strenuous activities.  Stress test revealed METs of 7.  VA ECG from July 2009 was reviewed that showed left atrial enlargement with left ventricular ejection fraction greater than 60 percent; however a current ECG was not performed. 

VA treatment records show in September 2010 that the Veteran reported constant chest pressure on the left side for the past year.  The Veteran stated that Nitroglycerin did not relieve the pain and that it is partially relieved with rest.  The Veteran denied shortness of breath, diaphoresis, and nausea. 

VA treatment records show an EKG from October 2010, which showed sinus bradycardia without ST abnormalities.  Stress test showed left ventricular ejection fraction of 57 percent and METs of 10.  The Veteran was advised to continue his home medication management. 

A decreased evaluation of 10 percent was assigned effective October 7, 2010. 

VA treatment records in January 2011 showed left heart cardiac catheterization, coronary angiography.  Left ventricular ejection fraction was estimated at greater than 60 percent.

VA treatment record in February 2011 showed complaints of chest pain in the evenings with exertion, dizziness with some spinning of the room, and decreased energy.

The Veteran submitted an ischemic heart disease disability questionnaire in March 2011 from Dr. T.L.E., M.D., showing a diagnosis of CAD with ejection fraction granter than 60 and METs of 10.1.

At the aforementioned September 2013 hearing, the Veteran submitted private treatment records, with waiver of AOJ consideration, that showed METs readings in June 2011 to September 2011 ranging from 2.5 to 4.1.  Specifically, a reading of 3.1 was noted for June 13, 2011.

The Veteran was afforded a VA examination in June 2012 that showed continuous medication required and left ventricular ejection fraction of greater than 60 percent.  The Veteran reported dyspnea, fatigue, angina, and dizziness with interview-based METs of 1 to 3.
The Veteran testified before the undersigned in September 2013 that when he worked in the yard, he would start getting dizzy or his chest started hurting.  The Veteran stated that he would lie in bed for a day or two, this occurring a couple times a week.  The Veteran reported feeling easily fatigued and had shortness of breath with light exertion.  He reported an ability to walk 20 to 25 minutes, and asserted that his aforementioned METs of 10 was not possible. 

Analysis

As noted above, service connection for CAD was granted with an evaluation of 30 percent from March 4, 2010.   

An evaluation of 30 percent is assigned if there is workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  

The rating criteria state that the next higher (60 percent) evaluation is awarded if there is more than one episode of acute congestive heart failure in the past year; however, the Veteran has not been shown to have a history of congestive heart failure. 

A workload of greater than 3 METs, but not greater than 5 METs, that results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with ejection fraction of 30 to 50 percent, also warrant a 60 percent rating.  However, there are no such findings of record for the period from March 4, 2010, to October 7, 2010.  Rather METs are at 7, and ejection fraction was greater than 60 percent.  Therefore, the Board finds that a higher evaluation of 60 percent is not warranted from March 4, 2010, to October 7, 2010.  Similarly, a 100 percent rating is warranted when there is chronic congestive heart failure (again, not shown here); a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  None of those findings are demonstrated in the record for the period from March 4, 2010, to October 7, 2010.

Because METs improved to 10, but the Veteran continued to require medication for CAD, a decreased evaluation of 10 percent was assigned effective October 7, 2010. 

For the period from October 7, 2010, to June 13, 2011, the Board notes that there is very little medical evidence of record in the way of estimated METs, electrocardiograms, stress testing, echocardiograms, or x-rays.  The aforementioned VA treatment record from October 2010 showed EKG results of left ventricular ejection fraction of 57 percent and METs of 10.  

The Board notes that the Veteran testified that achieving METs of 10 was not physically possible given the state of his heart.  However, the Board notes that the treadmill test conducted in October 2010 was conducted by Dr. K. under the supervision of attending cardiologist Dr. F.  There is no indication from the treatment record that the testing was inaccurate. 

From October 7, 2010, to June 13, 2011, the evidence demonstrates that the Veteran does not meet the criteria for a higher 30, 60, or 100 percent rating, nor do his symptoms more nearly resemble those of the 30, 60, or 100 percent criteria.  38 C.F.R. § 4.104, Code 7005.  

However, the Board finds that a 100 percent evaluation is warranted for CAD under Diagnostic Code 7005, for the period beginning June 13, 2011.  Such rating is appropriately assigned based on estimated workload of 2.5 to 4.1 METs shown upon private treatment records submitted in September 2013 and estimated workload of 1 to 3 METs shown on VA examination in June 2012.  These fall squarely within the criteria for the total rating for CAD.

The Board notes that the rating code for CAD is not the only one for consideration here.  In other words, the Board has considered whether the Veteran is entitled to a higher or separate rating under a different diagnostic code. 

The rating criteria for both ventricular arrhythmias and atrioventricular blocks include consideration of METS and ejection fractures in more or less the same manner and with the same resulting evaluations as the rating criteria for CAD.  See 38 C.F.R. § 4.104, Codes 7005, 7011, 7015.  Therefore, a separate evaluation under either of these rating codes is prohibited.  38 C.F.R. § 4.14. 

The rating criteria for supraventricular arrhythmias, however, do not address any of the symptomatology that is addressed in the rating criteria for CAD.  These rating criteria state that a 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by electrocardiogram or Holter monitor.  For permanent atrial fibrillation (lone atrial fibrillation), or, one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor, a 10 percent rating is warranted.  38 C.F.R. § 4.104, Code 7010.  In this case, the Veteran has not been diagnosed with supraventricular.  38 C.F.R. § 4.104, Codes 7010, 7018.  Based on the foregoing, separate (or higher) ratings under Diagnostic Code 7010 are not appropriate here. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as fatigue or dyspnea with exertion.  See, e.g., Layno v. Brown, 6 Vet.App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when viewed collectively with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings. 


Extraschedular Consideration 

Finally, the Board has considered whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate.  The scheduler criteria adequately describe the Veteran's symptoms for CAD, as described above.  The Veteran does not display any cardiac symptoms that are not contemplated by these criteria.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

SMC 

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

In this case, the Board notes that effective May 21, 1996, the Veteran was assigned a TDIU based solely on his PTSD disability as the RO specifically determined that the PTSD disability was of sufficient severity to alone produce unemployability.  The Board finds that although the PTSD disability is not rated as 100 percent, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

Because the Veteran has a single service-connected disability rated as total (i.e. PTSD), and has the additional service-connected disability of CAD which, by this decision, is granted a 100 percent disability rating, the criteria for SMC at the housebound rate were met as of effective June 13, 2011.  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 13, 2011.


ORDER

Entitlement to an increased evaluation for CAD, in excess of 30 percent from March 4, 2010, to October 7, 2010, is denied.

Entitlement to an increased evaluation for CAD, in excess of 10 percent from October 7, 2010, to June 13, 2011, is denied.

For the period since June 13, 2011, a 100 percent evaluation, but no higher, for service-connected CAD is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to special monthly compensation at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective June 13, 2011, subject to regulations applicable to the payment of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


